Exhibit 10.15

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

The date of this document is __________

 

PERFORMANCE UNIT AWARD

UNDER THE PROVISIONS OF

ONE OF THE KROGER CO.

LONG-TERM INCENTIVE PLANS

 

Pursuant to the provisions of a Long-Term Incentive Plan (the “Plan”) of The
Kroger Co., the Compensation Committee of the Board of Directors (the
“Committee”) has granted to you,  on ____________, _____,  a performance unit
award, on and subject to the terms of the Plan and your Agreement to the
following terms, conditions and restrictions.

 

1.         Delivery of Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, The Kroger Co. (the “Company” or
“Kroger”) will deliver to you the number of common shares, $1 par value per
share, of Kroger (the “Shares”) equal to the product determined by multiplying
(a) the number of performance units converted from the value indicated on your
2019 Executive Compensation form or award letter with respect to the 2019-2021
long term incentive plan (“Notice of Award”) by (b) the percentage determined in
accordance with the provisions of Paragraphs 2 and 3 below.  The Performance
Period shall include fiscal years 2019, 2020, and 2021.  Delivery of Shares will
be deemed to occur on the date of the regularly scheduled meeting of Kroger’s
Board of Directors held in March 2022 or such other date as determined by the
Committee, and Shares will be deposited into your account at Kroger’s designated
brokerage firm as soon thereafter as is administratively practical.

 

2.         Performance Criteria. You are eligible to earn a percentage of the
value indicated on your Notice of Award.  The percentage will be determined
based on (i) cumulative savings included in net operating profit growth; (ii)
cumulative free cash flow; and (iii) ROIC modifier.

 

3.         Calculation of Awards.  The number of shares earned will be based on
the criteria set forth in Paragraph 2 above, calculated in the manner shown on
Attachment A, and prorated in accordance with Paragraph 5 below, if applicable. 
Any resulting partial Shares will be rounded up or down to the nearest whole
Share amount.  Kroger will pay to participants, in cash, an amount equal to the
product of the total dividends per share paid on Kroger common shares during the
Performance Period and the number of Shares earned during the Performance
Period.  In all cases, the effect during the Performance Period of accelerating
the payment, funding, or recognition of expense of multi-employer pension
liability, or the imposition of pension withdrawal liability; in either case
undertaken by Kroger as part of its effort to mitigate its exposure to
multi-employer pension plan liability, will be excluded for purposes of
calculating the award hereunder.  In no event will awards exceed 120% of the
value indicated on the Notice of Award.

 

4.         Adjustments. The Committee will make such adjustments as it deems
necessary or desirable based on changes in accounting or tax law, or on account
of any acquisition,





1




disposition or other developments that may affect the calculation of awards
under this Agreement.

 

5.         Termination of Employment, Permanent Disability, Retirement, Leave of
Absence, or Death of Participant.

 

(a)         Participation in the Plan does not create a contract of employment,
or grant any employee the right to be retained in the service of Kroger.  Any
participant whose employment is terminated by Kroger; who voluntarily terminates
his or her employment (other than in accordance with paragraph (b) below); or
whose pay level drops below pay level 35, prior to the end of the Performance
Period, will forfeit all rights hereunder.

 

(b)         If a participant voluntarily terminates his or her employment after
reaching age 55 with at least five years of service with Kroger,  or due to
permanent disability as determined by Kroger,  participation will continue, and
that participant will receive a prorata number of Shares earned according to the
terms of the award proportionate to the period of active service during the
Performance Period.

 

(c)         If a participant is on an approved leave of absence during the
Performance Period for which they are eligible, the participant will be given
service credit for 90 days.  Thereafter, the award will be reduced by a pro-rata
amount for any leave time that extends beyond 90 days, with discretion reserved
for special circumstances.

 

(d)         If a participant dies during the Performance Period, participation
will continue until the end of the fiscal year in which the death occurs, and
the participant's designated beneficiary (or if none, then the participant's
estate) will receive a prorata number of Shares earned and dividends earned
according to the terms of the award proportionate to the period of active
service during the Performance Period before the participant's death.  The
amount of Shares to be issued, as soon as reasonably practicable as determined
by the Committee, will be determined as of the end of the fiscal year in which
the participant’s death occurs based on actual results as of the end of that
fiscal year.

 

(e)         Notwithstanding anything contained in this paragraph 5 to the
contrary, in the event that during the Performance Period the Participant
provides services as an employee, director, consultant, agent or otherwise
(professionally engaged in any respect – directly or indirectly) to or with any
person, company or entity engaged in any business (whether brick-and-mortar or
online) that within the United States sells at retail groceries, food, drugs,
health or beauty care items, motor fuels, or pharmaceuticals, or manufactures
food/beverage products that are sold at retail, or conducts data analytics
activity, financial services activity, or any other business activity of any
kind that is in competition with any business line that is conducted by Kroger
or is under active consideration by Kroger at any time during the last six
months of his or her employment with Kroger, in each case, this





2




 

Agreement terminates and the Participant immediately forfeits all rights
hereunder.

 

(f)          For purposes of the Plan, “period of active service” means the
period of time that the participant actually is working for Kroger, subject to
paragraph 4(c), plus any earned but unused vacation for the year in which the
participant ceases employment, and excluding any “banked” vacation earned but
not taken in prior years.

 

6.         Change in Control.      Shares in an amount equal to 50% of the
number of Shares and the dividends related to those shares indicated on the
Notice of Award will be delivered to you if at any time after the date of this
Agreement, your employment is terminated without “Cause” or by you for “Good
Reason” within two years after a “Change in Control,” all as defined below.  For
purposes of this paragraph 6 only, the following definitions shall apply:

 

(i)         “Change in Control” means:

 

(a)        any Person, excluding Kroger, any of its Affiliates and any employee
benefit plan of Kroger or any of its Affiliates, is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of securities of Kroger representing 30% or more of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors;

 

(b)        consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company and
its Affiliates (a “Business Combination”), in each case, unless, following such
Business Combination, Persons that were the beneficial owners of outstanding
voting securities entitled to vote generally in the election of directors of
Kroger immediately prior to such Business Combination beneficially own, directly
or indirectly, at least 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
entity resulting from such Business Combination (including, without limitation,
an entity which, as a result of such Business Combination, owns all or
substantially all of the Company and its Affiliates or their assets either
directly or through one or more subsidiaries or affiliates) in substantially the
same proportions as their ownership of such securities immediately prior to such
Business Combination;

 

(c)        during any period of twenty-four (24) consecutive months, individuals
who, at the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason (including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction) to constitute at
least a majority thereof; provided that, any individual becoming a director of
Kroger whose appointment or election by the Board or nomination for election by
Kroger’s shareholders was approved or recommended by a vote of at least
two-thirds of the Incumbent Directors shall also be considered an Incumbent
Director; or

 





3




 

(d)        the approval by the shareholders of Kroger of a complete liquidation
or dissolution of the Company.

 

(ii)       “Affiliate” means a corporation, partnership, business trust, limited
liability company, or other form of business organization at least 50% of the
total combined voting power of all classes of stock or other equity interests of
which is owned by Kroger, either directly or indirectly;

 

(iii)      “Kroger” and “Company” means the parent company, The Kroger Co.;

 

(iv)       “Person” means an individual, corporation, partnership, association,
trust, unincorporated organization, limited liability company or other legal
entity.  All references to Person shall include an individual Person or group
(as defined in Rule 13d-5 under the Exchange Act) of persons;

 

(v)        “Board” means the Board of Directors of Kroger;

 

(vi)       “Good Reason” means:

 

(a)        without your consent

 

(i)         A material diminution in your base compensation;

 

(ii)       A material diminution in your authority, duties, or responsibilities;

 

(iii)      A material change in the geographic location at which you must
perform services (this shall be deemed to occur if and only if your principal
place of work is relocated more than 50 miles from your principal place of work
immediately before a Change in Control); or

 

(iv)       Any action or inaction by Kroger which results in employee benefits,
perquisites and fringe benefits that, in the aggregate, are materially less
favorable than those provided to you immediately prior to the Change in Control.

 

(b)        You shall not have Good Reason for a termination of employment
unless:

 

(i)         the condition constituting Good Reason occurs during the two years
following a Change in Control;

 

(ii)       you provide written notice to the Committee of the existence of the
condition constituting Good Reason within 90 days of the initial existence of
the condition constituting Good Reason and the Company is given 30 days to cure
such condition; and

 





4




 

(iii)      you incur a termination of employment no later than 120 days
following the end of the two years after a Change in Control.

 

(vii)     “Cause” means your:

 

(a)        failure to substantially perform your duties (other than by reason of
disability) with respect to Kroger or an Affiliate,

 

(b)        breach of fiduciary duty to Kroger or an Affiliate,

 

(c)        dishonesty, fraud, alcohol or illegal drug abuse, or misconduct with
respect to the business or affairs of Kroger or an Affiliate,

 

(d)        willful violation of the policies of Kroger or an Affiliate after
receiving written notice of such violation, or

 

(e)        conviction of a felony or crime involving moral turpitude.

 

All determinations of Cause hereunder shall be made by the Committee and shall
be binding for all purposes hereunder.

 

You acknowledge and agree that the foregoing definitions of “Change in Control,”
“Cause,” and “For Good Reason” are subject to amendment from time to time in
relevant Kroger plan documents and that if, as of a given time, the definitions
of “Change in Control,” “Cause,” and “For Good Reason”  have been amended in
relevant Kroger plan documents and differ from the ones in this Agreement, those
amended definitions shall supersede, take the place of and be construed and
deemed to supersede and take the place of the definitions of “Change in
Control,” “Cause,” and “For Good Reason” contained within this Agreement.  You
will, in the event of such an amendment, be informed of the amendment.

 

7.         Transferability. Your right to receive a payout under this award is
not assignable or transferable by you other than by will or by the laws of
descent and distribution.

 

8.         Taxes.  In connection with a payment to you under this award, Kroger
will withhold or cause to be withheld from that payment the amount of tax
required by law to be withheld with respect to the payment.  For Shares to be
issued under this award, Kroger will withhold sufficient Shares with a market
value equal to the tax required by law to be withheld with respect to the award
unless you have notified us in writing in advance of the issuance of the Shares
of your desire to pay the taxes and have made the funds available to us or our
designated agent.

 

9.         Compliance with Code.  This award is designed to be exempt from the
provisions of Section 409A of the Code as a short-term deferral.  This award
will be construed, administered, and governed in a manner that affects that
intent.   Kroger does not represent or





5




 

guarantee that any particular federal or state income, estate, payroll, or other
tax consequences will occur because of this award and the compensation provided
hereunder.  In the event that any other Agreement serves to modify this award in
a manner that causes the award to not be exempt from Section 409A as a short
term deferral, any issuance of Shares or payment of cash to a “specified
employee” within the meaning of Treas. Reg. 1.409A-1(i) (or any successor
thereto) on account of termination of employment will be made six months after
the date of termination, and termination of employment will not be considered to
occur until there is a termination of employment within the meaning of Treasury
Regulation Section 1.409(h)(1)(ii), where the employee’s services permanently
decrease to less than 50% of the average level of services performed over the
preceding 36 month period.

 

10.       Notwithstanding anything contained in Paragraph 3 to the contrary,
during your employment or thereafter, you or anyone acting at your behest or on
your behalf in any respect divulge or disclose in any way to any third-party,
any Kroger trade secrets, business plans, strategies or policies, financial or
marketing information, sales or market share information, vendor or supplier
information, contractual information, or other confidential company information
of any kind whatsoever (that is, material business-related information not
already disclosed by the company, or any other material non-public company
information), this Agreement terminates and you immediately forfeits all rights
hereunder.  You further acknowledge and agree that the termination of the
Agreement and the forfeiture of all rights hereunder is not the exclusive or
sole consequence or remedy in the event of a divulgence or disclosure as
described above in this paragraph, but rather one among others, and that in
addition to the foregoing, Kroger fully reserves and retains the right to pursue
all other remedies available or potentially available to it as a matter of law
or equity.

 

11.       Acceptance of Agreement.  In the event that you fail to accept this
Agreement within one year from the grant date, Kroger will accept it on your
behalf, and your failure to notify Kroger in writing directed to the Benefits
Department, The Kroger Co., 1014 Vine Street, Cincinnati, OH  45202, of your
desire to reject this Agreement will be deemed to be your express authority for
Kroger to accept this Agreement on your behalf.

 

12.       Amendments. Any amendment to the Plan will be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto.  No amendment will adversely affect your rights under this Agreement
without your consent. Notwithstanding the forgoing, to the extent necessary to
preserve Kroger’s federal tax deduction that would otherwise be denied due to
Section 162(m) of the Internal Revenue Code (applicable only to certain top
senior executives), Kroger may elect (without your consent) to delay delivery of
your award Shares until 30 days following your termination of employment.  If
Kroger so elects to delay payment, all other deferred compensation payments for
the year that would be nondeductible under Section 162(m) also will be delayed
to avoid negative tax consequences to you.

 

13.       Severability. In the event that any provision of this Agreement is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated will be deemed to be separable from the other provisions
hereof.  The remaining provisions will continue to be valid and fully
enforceable.

 





6




 

14.       Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency between the provisions
of this Agreement and the Plan, the Plan will govern. Capitalized terms used
herein without definition have the meanings assigned to them in the Plan. The
Committee acting pursuant to the Plan, as constituted from time to time, will,
except as expressly provided otherwise herein, have the right to determine any
questions that arise in connection with the grant of this award.

 

15.       Successors and Assigns. Without limiting Paragraph 7 hereof, the
provisions of this Agreement will inure to the benefit of, and be binding upon,
your successors, administrators, heirs, legal representatives and assigns, and
the successors and assigns of Kroger.

 

16.       Governing Law. The interpretation, performance, and enforcement of
this Agreement will be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.

 

 

 

 

 

THE KROGER CO.

 

 

 

By

 

 

 

 

 

 

 

“participant”

 

7

